Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 1-14 and 1-12 of U.S. Patent No. 11,337,514; 8,875,639; and 10,905,230, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the application and patents teach a kit for an assembly into a modular table comprising an n number of modular insert tops, which includes an n=1 modular insert top, each modular insert top having a top surface and a bottom surface; with n being an integer greater than 0, when n is greater than 1, each n number of modular insert tops are configured to be aligned adjacent to at least one other modular insert top to form an inner tabletop assembly; n center supports, which includes an n=1 center support, each n center support configured to be attached perpendicularly to the bottom surface of one modular insert top, with each n modular insert top having a distance across the n modular insert top which is in a direction perpendicular to the n center support when the n center support is attached to the bottom surface of the n modular insert top; a first end top having a first end top top surface and a first end top bottom surface, a first terminal support with the first terminal support configured to be attached to the first end top bottom surface, and having a distance across the first end top which is in a direction perpendicular to the first terminal support when the first terminal support is attached to the first end top; a second end top having a second end top top surface and a second end top bottom surface, a second terminal support with the second terminal support configured to be attached to the second end top bottom surface, and having a distance across the second end top which is in a direction perpendicular to the second terminal support when the second terminal support is attached to the second end top; and n+ 1 modesty panels wherein a first subset of the n+ 1 modesty panels is configured to extend between two of the n center supports with each n+ 1 modesty panel of the first subset configured to extend a full distance between each of n center supports, and wherein a second subset of the n+1 modesty panels is configured to extend between one of the n center supports and one of the first terminal support or the second terminal support with each n+1 modesty panel of the second subset configured to extend a full distance between one of the n center supports and the first terminal support or the second terminal support.  Further comprising a set of assembly hardware/cam pins and locks for assembling the table (8,875,639 and 10,905,230).  Wherein the distance across the first end top and the distance across the second end top are substantially equal to the distance across the n modular insert top adjacent to the first end top.  Wherein the distance across the first end top and the distance across the second end top are not substantially equal to the distance across the n modular insert top adjacent to the first end top.  Wherein the modesty panels each have a left-side and a right-side notch (8,875,639 and 10,905,230).  Wherein the first terminal support has a substantially centrally located notch on a connecting side, wherein the connecting side is configured to connect to the first end top bottom surface and the second terminal support has a substantially centrally located notch on a connecting side, wherein the connecting side is configured to connect to the second end top bottom surface (8,875,639 and 10,905,230).  Wherein the modesty panels each have a left-side and a right-side notch (8,875,639 and 10,905,230).  Wherein the first terminal support has a substantially centrally located notch on a connecting side, wherein the connecting side is configured to connect to the first end top bottom surface and the second terminal support has a substantially centrally located notch on a connecting side, wherein the connecting side is configured to connect to the second end top bottom surface (8,875,639 and 10,905,230).
Since claims 1-8 are anticipated by the claims of the patents, they are not
patentably distinct therefrom. Thus, the inventions of claims of the patents are in
effect a species of the generic invention of claims 1-8. It has been held that the generic
invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir.
1993) Since claims 1-8 are anticipated (fully encompassed) by the claims of the patents, they are not patentably distinct there from, regardless of any additional subject matter present.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 3 and 4, it is unclear whether or not it is the combined distance of the first and second end tops that is equal/not equal to the first end top or if it is each individual distance.  Claim 8 does not further limit the subject matter.  It is identical to claim 6, to which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (D247,080).  Robinson teaches (see Fig. 2) two attached tables with table top, center supports and a modesty panel extending between the supports.  For claim 1, Robinson fails to teach end tops with terminal supports on each unattached side of the two table tops with modesty panels extending between the respective terminal support and the adjacent center supports.  It would have been an obvious consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to use two additional sets of table pairs shown in Fig. 2 of Robinson (see annotated figure below), to provide additional workspace/ a larger table for users of the table.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co v Bemis Co, 193,USPQ8 and MPEP2144.04
For claim 3, Robinson modified further teaches that the distance across the first end top and the distance across the second end top, individually, are substantially equal to the distance across the n modular insert top adjacent to the first end top.
 For claim 4, Robinson modified further teaches that the distance across the first end top and the distance across the second end top, combined, are not substantially equal to the distance across the n modular insert top adjacent to the first end top.

    PNG
    media_image1.png
    647
    1152
    media_image1.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (D247,080) as applied to claims 1, 3 and 4 above, and further in view of Sullivan (3,915,100).  As stated above, Robinson, modified, teaches the limitations of claim 1, including a table with panels.  For claim 2, Robinson fails to teach hardware to assemble the table. Sullivan teaches hardware (20) for attaching tops (13,14) together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Robinson by adding hardware, such as is taught by Sullivan, between the tops, to keep them in position adjacent each other when in use.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (D247,080) as applied to claims 1, 3 and 4 above, and further in view of McDaniel et al (5,794,545).  As stated above, Robinson, modified, teaches the limitations of claim 1, including modesty panels.  For claim 5, Robinson fails to teach that the modesty panels each have a left-side and a right-side notch.  McDaniel teaches a modesty panel (26) with left and right notches (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Robinson by adding left and right notches in the modesty panels, such as is taught by McDaniel, to provide cable passages, to lighten the modesty panel weight, for aesthetic reasons, etc.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (D247,080) as applied to claims 1, 3 and 4 above, and further in view of Gray et al (2007/0277710).  As stated above, Robinson, modified, teaches the limitations of claim 1, including terminal supports.  For claim 6, Robinson fails to teach that the terminal supports have a central top notch.  Gray teaches a support (17) having a central top notch (56).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Robinson by adding central top notches in the terminal supports, such as is taught by Gray, to provide cable passages therein.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (D247,080) in view of Gray et al (2007/0277710) as applied to claim 6 above, and further in view of McDaniel et al (5,794,545).  As stated above, Robinson in view of Gray teaches the limitations of claims 1 and 6, including modesty panels.  For claim 7, Robinson in view of Gray fails to teach that the modesty panels each have a left-side and a right-side notch.  McDaniel teaches a modesty panel (26) with left and right notches (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Robinson in view of Gray by adding left and right notches in the modesty panels, such as is taught by McDaniel, to provide cable passages, to lighten the modesty panel weight, for aesthetic reasons, etc.
Claim 8 has already been addressed by the rejection to claim 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
November 2, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637